DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2022 was filed after the mailing date of the Notice of Allowance on 5/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3-8, 15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Bateman et al. U.S. PGPUB No. 2004/0245452 discloses the claimed invention except that Bateman does not disclose the claimed arrangement of the electrodes such that the first ion channel is defined between a first surface and a second surface adjacent to the first surface, wherein the second surface comprises: a second plurality of electrodes comprising a first electrode and a second electrode spaced apart from the first electrode along a third direction lateral to the first direction, wherein the first plurality of electrodes are located between the first electrode and the second electrode and arranged along the first direction.
Garimella et al. U.S. PGPUB No. 2019/0369050 discloses an ion mobility separator comprising a first ion channel extending between a first end and a second end (“direction of ion travel (i.e., the z-direction)” [0116]), and configured to receive an ion packet 400, 402; a controller configured to apply a first voltage signal (“a transient DC voltage may be applied to the set of electrodes to form a square-like voltage profile across the set of electrodes” [0087]) and a second voltage signal (“The plurality of guard electrodes generate electric fields that constrain ion motion towards the guard electrodes when receiving a constant DC voltage from the DC voltage source” [0010]) to a first plurality of electrodes 725 and 630 adjacent to the first ion channel (the electrodes illustrated in figures 4A-4C). The first ion channel is defined between a first surface and a second surface adjacent to the first surface (the parallel surfaces illustrated in figures 4A-4C), wherein the second surface comprises: a second plurality of electrodes comprising a first electrode 110 and a second electrode 110 (figures 4A-4C illustrate at least two electrodes 110) spaced apart from the first electrode along a third direction lateral to the first direction (the Y-direction in figures 4A-4C). Since the claimed second voltage signal is applied to the guard electrodes 630/130, there is no disclosure of a controller configured to apply a first voltage signal and a second voltage signal to a first plurality of electrodes located between first and second electrodes in a direction lateral to a first direction extending from the first end to the second end of a second surface adjacent to a first surface and adjacent to the first ion channel, wherein the first plurality of electrodes are configured to generate, based on receipt of the first voltage signal, a first traveling drive potential that travels at a first speed along the first direction, and wherein the first plurality of electrodes are configured to generate, based on receipt of the second voltage signal, a second DC potential decreasing along a second direction, the second direction extending from the second end to the first end.
Ibrahim et al. U.S. PGPUB No. 2019/0103261 a system comprising: a first ion channel extending between a first end and a second end, and configured to receive an ion packet, the first ion channel being defined between a first surface and a second surface adjacent to the first surface (“The pseudopotential can repel the ions away from the surface 200 and confine ions between the surface 200 and an adjacent parallel surface (not shown)” [0055]); a controller configured to apply a first voltage signal and a second voltage signal to a first plurality of electrodes adjacent to the first ion channel, wherein the first plurality of electrodes 330 are configured to generate, based on receipt of the first voltage signal, a first traveling drive potential that travels at a first speed along a first direction, the first direction extending from the first end to the second end (“The inner arrays of electrodes 330 can receive an alternative current (AC) voltage that generates an oscillating potential, thereby creating a traveling wave that can drive ions along the longitudinal axis 306” [0060]), and wherein the first plurality of electrodes are configured to generate, based on receipt of the second voltage signal, a second DC potential decreasing along a second direction, the second direction extending from the second end to the first end (“a DC voltage gradient can be applied to the guard electrodes 510 such that a successively lower voltage is applied to each electrode moving from left to right (or moving from right to left in other examples). This can create a voltage gradient to force the ions 501 to move from left to right” [0068]). However, Ibrahim only discloses that the second voltage signal is applied to the guard electrodes 510 (and it is not explicitly clear that guard electrodes 510 are interchangeable with guard electrodes 310 and 315 of figure 3) and Ibrahim only explicitly recites the configuration of defining an ion channel between first and second adjacent surfaces with respect to figure 2 ([0055]). Therefore, Ibrahim does not teach or reasonably suggest, with respect to a single embodiment, a system comprising: an ion channel defined between first and second adjacent surfaces, where the second surface includes a second plurality of electrodes comprising a first electrode and a second electrode spaced apart from the first electrode along a third direction lateral to the first direction along which a traveling drive potential moves, wherein the first plurality of electrodes are located between the first electrode and the second electrode and arranged along the first direction, and the first plurality of electrodes are supplied with a second DC potential decreasing along a second direction opposite the first direction.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a system comprising: a first ion channel extending between a first end and a second end, and configured to receive an ion packet; a controller configured to apply a first voltage signal and a second voltage signal to a first plurality of electrodes located between first and second electrodes in a direction lateral to a first direction extending from the first end to the second end of a second surface adjacent to a first surface and adjacent to the first ion channel, wherein the first plurality of electrodes are configured to generate, based on receipt of the first voltage signal, a first traveling drive potential that travels at a first speed along the first direction, and wherein the first plurality of electrodes are configured to generate, based on receipt of the second voltage signal, a second DC potential decreasing along a second direction, the second direction extending from the second end to the first end.

Regarding independent claim 15; claim 15 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 3-8 and 17-22; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881